                           IN THE UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF CALIFORNIA

PHILIP ROBERT CORRAL,
                                                             No. 2:16-cv-00143-JKS
                       Petitioner,
                                                          MEMORANDUM DECISION
                     vs.

STUART SHERMAN, Warden, Substance
Abuse Treatment Facility and State Prison,1

                       Respondent.


        Philip Robert Corral, a state prisoner proceeding pro se, filed a Petition for a Writ of

Habeas Corpus with this Court pursuant to 28 U.S.C. § 2254. Corral is in the custody of the

California Department of Corrections and Rehabilitation and incarcerated at the Substance

Abuse Treatment Facility and State Prison in Corcoran, California. Respondent has answered,

and Corral has not replied. On December 19, 2017, this Court, through a different District Judge

and Magistrate Judge than the undersigned, denied the habeas petition of Corral’s co-defendant

Gabriel Langarica in Case No. 2:16-cv-00080-KJM-AC, Docket Nos. 22, 23. Corral’s petition

involves the same facts but raises different grounds for relief than those addressed in Langarica’s

case.

                           I. BACKGROUND/PRIOR PROCEEDINGS

        On March 17, 2009, Corral, along with Langarica, was charged with kidnapping for

ransom (Count 1), two counts of forcible rape during the commission of kidnapping and




        1
               Stuart Sherman, Warden, Substance Abuse Treatment Facility and State Prison,
Corcoran, is substituted for X. Cano, former Warden, California State Prison, Los Angeles
County. FED. R. CIV. P. 25(c).
residential burglary (Counts 2, 3), forcible oral copulation during the commission of kidnapping

and residential burglary (Count 4), assault with intent to commit sex crimes during the

commission of residential burglary (Count 5), residential robbery (Count 6), residential burglary

(Count 7), and criminal threats (Count 8). The information further alleged as status

enhancements that Corral had been convicted of, and served a separate prison term for, robbery

in 2004 and assault with force likely to produce great bodily injury in 2007. Corral pled not

guilty, denied the allegations, and proceeded to jury trial on May 18, 2011. On direct appeal of

his conviction, the California Court of Appeal laid out the following facts underlying the charges

against Corral and the evidence presented at trial:

               Phillip Corral, then in his mid-twenties, recruited four younger men to accompany
       him in a stolen Chevrolet Suburban to collect a debt from a man he identified as Gustavo.
       The group included Corral’s brother Gabriel Langarica, plus Robert Ortega, Francisco
       Barba, and a man they called “Smiley.” Barba said he knew Langarica from school, but
       he had not previously met Corral. Barba remembered Corral as a light-skinned bald
       Mexican. Barba met Ortega on the day of the crime. Ortega had known Langarica for
       several months and had known Corral a shorter time.
               Near midnight on the evening of October 13, 2006, Ortega stole an old Suburban
       and turned it over to Corral. Barba and Ortega testified that Corral was the leader and
       driver that night. Ortega testified that Corral promised to pay him to “rough up”
       Gustavo.
               Gustavo later acknowledged a dispute with a man over a car and said the man had
       threatened to kill him. Gustavo said he had recently repossessed the car after the other
       man stopped making payments on it. He denied knowing the defendants. Gustavo
       worked at a restaurant where he normally finished work between midnight and 1:00 a.m.;
       that night, he did not leave work until about 1:00 a.m.
               Just before 1:00 a.m., Corral drove the men in the Suburban to the parking lot of
       an apartment building; Corral said Gustavo lived there and would be getting home from
       work. The plan was to knock on the apartment door, and if there was no answer, to break
       in and “rough up” Gustavo, whom they expected would be hiding inside. Corral carried a
       cane and Ortega carried a bat.
               After knocking on the apartment door, Corral kicked the door down. Gustavo’s
       wife had been asleep in the apartment’s only bedroom. The couple’s two young children
       were asleep in the same room. The men began hitting the wife and shouting at her about
       her husband and “the money.” She described the men as Hispanic. They first spoke


                                                 2
English, but when she responded in Spanish, they switched to Spanish.FN1 The wife said
a Latino man with a light complexion beat her with a bat and threatened to kill her.

       FN1. At all relevant times, the wife’s testimony was translated from Spanish to
            English.

         The wife said the same man grabbed her and dragged her to a sports utility
vehicle, where he got into the driver’s seat and threw her into the backseat with some of
the other men, asking that she tell him how to find her husband’s workplace so he could
collect $3,000 from him. Barba and Ortega identified Corral as the man who repeatedly
hit the wife, dragged her to the car and drove away to find her husband. Ortega testified
that Langarica took the wife’s purse from the apartment, and that Corral took some keys.
         As the Suburban drove toward the restaurant where Gustavo worked, Corral
laughingly told the men in the backseat to search the wife for weapons; one of the men
removed her nightgown. The men beside her blindfolded her and began touching her
breasts.
         Gustavo left the restaurant before the group arrived there. Corral made a call on
his cell phone to report that Gustavo was not there, and then drove toward a remote
location, talking about killing or getting rid of the wife. Gustavo testified that when he
arrived at his apartment, he found the door broken and his daughter running to tell him
“mommy wasn’t home.” After calling 911, Gustavo repeatedly called his wife’s cell
phone and heard laughter.
         As the group drove away from Gustavo’s workplace, the wife said one of the men
beside her forced her into the cargo area behind the seat and raped her. Then the man
who had been sitting on the other side of her promptly replaced the first man and also
raped her. Ortega said Langarica and Smiley sexually assaulted the wife, one after the
other, while she cried and said no. Barba said Ortega forced the woman to give him oral
sex.
         The Suburban came to a stop on a dirt road beside a body of water. The driver
got out and pushed the naked victim to her knees a few feet from the back bumper, then
forced her to orally copulate him. After a car passed, he gave her his black T-shirt so
other passing cars would not see she was naked. The wife escaped on foot. After the
men drove away, she returned to the road to flag down a passing car and asked them to
call police.
         Police responded at 1:44 a.m. Before an ambulance transported the wife from the
scene, police showed her a California Identification Card they found at the location
where she said the Suburban had been parked. The card belonged to Robert Ortega. The
wife promptly identified him as the man who had been seated in the front passenger seat
during her ordeal. Police also found grocery receipts that had been in the wife’s purse.
         Ortega was arrested that morning at his home. He had the wife’s cell phone,
along with a cane and bat. Police eventually learned that the other four men were Barba,
Smiley and two brothers identified only as Phil and Gabriel. A police investigator
showed the wife a photo array that included Barba’s photograph; the wife positively
identified him as one of the rapists.

                                        3
                   At the preliminary hearing for Barba and Ortega, the wife identified them as the
          men who sat on either side of her in the Suburban and raped her. When trial commenced
          in this case, they were serving prison sentences for their participation in the crimes
          against the wife.
                   In mid–2008, after interviewing Barba and Ortega again, a police investigator
          included Corral’s photograph in a “six pack” array shown to the wife; the wife pointed to
          his picture and, without hesitation, said “driver” in English. Later in 2008, the wife
          viewed other six-pack photo arrays but she did not identify Langarica from his
          photograph. Ortega, however, positively identified Langarica’s photograph, saying
          Langarica sat behind the driver and beside the wife on the night of the crimes. At a 2009
          preliminary hearing, the wife identified Langarica as the driver and Corral as the man
          who sat in the front passenger seat. An officer involved in the arrest of Corral in October
          2008 said Corral looked different at his preliminary hearing in 2009: his hair was longer,
          he no longer had a goatee and he was wearing glasses. Ortega also testified that Corral’s
          appearance had changed over time.

People v. Langarica, No. C069062, 2014 WL 4735000, at *1-3 (Cal. Ct. App. Sept. 24, 2014).

          At the conclusion of trial, the jury found Corral and Langarica guilty on all counts.

Corral waived jury trial on the status enhancement allegations, and the trial court found all to be

true. The court subsequently sentenced Corral to 50 years to life imprisonment on each count for

rape and oral copulation; life with the possibility of parole on the count for kidnapping, and a

determinate term of 31 years 8 months’ imprisonment for the other counts.2 The trial court

ordered Corral and Langarica jointly and severally liable for restitution to the wife and her

family.

          Through counsel, Corral appealed his conviction, arguing that: 1) the trial court erred in

failing to exclude evidence of the impermissibly-suggestive preliminary hearing and in-court

identifications; 2) the rape convictions should be reversed because the evidence was insufficient

to support the prosecution’s aiding and abetting or uncharged conspiracy theories; 3) the court


          2
               Langarica was sentenced to 25 years to life imprisonment on each count for rape
and oral copulation; life with the possibility of parole on the count for kidnapping; and a
determinate term of 12 years 4 months’ imprisonment for the other counts.

                                                   4
should stay under California Penal Code § 6543 the sentences on Counts 5, 7, and 8 because

those crimes were a means of accomplishing or incidental to other offenses for which Corral was

separately sentenced; 4) the court should strike the first prison prior enhancement because the

trial court also imposed a 5-year serious felony enhancement for the identical prior conviction;

and 5) the minute order and abstract should be corrected to reflect the court’s oral

pronouncement of the restitution. Corral also joined in “all beneficial issues and arguments”

raised in Langarica’s appellate briefing. Respondent agreed that Corral’s prior robbery

conviction could not be used to impose both a 5-year term under Penal Code § 667(a) for serious

felony enhancement and a 1-year prior prison term enhancement under Penal Code § 667.5, but

it argued that the prison prior enhancement should be stayed rather than stricken. Respondent

also agreed that the appellate court could correct clerical errors in the abstract of judgment and

minute order. Respondent opposed the appeal in all other respects. On September 24, 2014, the

Court of Appeal unanimously modified the judgment to stay the 1-year robbery-related prison

term enhancement and corrected the abstracts of judgment, but affirmed the judgment in all other

respects. Langarica, 2014 WL 4735000, at *12. Roughly one month later, the Court of Appeal

issued an order modifying the opinion without change in the judgment. Id. The California

Supreme Court summarily denied review on December 17, 2014. Corral’s conviction became

final on direct review 90 days later, when his time to file a petition for certiorari in the U.S.




       3
               Section 654 provides in relevant part that “[a]n act or omission that is punishable
in different ways by different provisions of law shall be punished under the provision that
provides for the longest potential term of imprisonment, but in no case shall the act or omission
be punished under more than one provision.” CAL. PENAL CODE § 654.

                                                   5
Supreme Court expired on March 17, 2015. See Jiminez v. Quarterman, 555 U.S. 113, 119

(2009); Spitsyn v. Moore, 345 F.3d 796, 798 (9th Cir. 2003).

       Corral timely filed a pro se Petition for a Writ of Habeas Corpus to this Court dated

December 23, 2015. Docket No. 1 (“Petition”); see 28 U.S.C. § 2244(d)(1)(A).

                                     II. GROUNDS RAISED

       In support of his pro se Petition before this Court, Corral attaches to his Petition the

Petition for Review he unsuccessfully raised before the California Supreme Court. Specifically,

Corral argues that: 1) the trial court erred when it failed to exclude evidence of the

impermissibly-suggestive preliminary hearing and in-court trial identifications; 2) the rape

convictions should be reversed because the evidence was insufficient to support the

prosecution’s aiding and abetting or uncharged conspiracy theories; and 3) the court should stay

under California Penal Code § 654 the sentences on Counts 5, 7, and 8 because those crimes

were a means of accomplishing or incidental to other offenses for which Corral was separately

sentenced. Corral’s Petition, as did his petition for review, also seeks to join in the issues and

arguments raised by Langarica that may accrue to Corral’s benefit.

                                 III. STANDARD OF REVIEW

       Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), 28 U.S.C.

§ 2254(d), this Court cannot grant relief unless the decision of the state court was “contrary to, or

involved an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States,” § 2254(d)(1), or “was based on an unreasonable

determination of the facts in light of the evidence presented in the State court proceeding,”

§ 2254(d)(2). A state-court decision is contrary to federal law if the state court applies a rule that


                                                  6
contradicts controlling Supreme Court authority or “if the state court confronts a set of facts that

are materially indistinguishable from a decision” of the Supreme Court, but nevertheless arrives

at a different result. Williams v. Taylor, 529 U.S. 362, 406 (2000).

       The Supreme Court has explained that “clearly established Federal law” in § 2254(d)(1)

“refers to the holdings, as opposed to the dicta, of [the Supreme Court] as of the time of the

relevant state-court decision.” Id. at 412. The holding must also be intended to be binding upon

the states; that is, the decision must be based upon constitutional grounds, not on the supervisory

power of the Supreme Court over federal courts. Early v. Packer, 537 U.S. 3, 10 (2002). Where

holdings of the Supreme Court regarding the issue presented on habeas review are lacking, “it

cannot be said that the state court ‘unreasonabl[y] appli[ed] clearly established Federal law.’”

Carey v. Musladin, 549 U.S. 70, 77 (2006) (citation omitted).

       To the extent that the Petition raises issues of the proper application of state law, they are

beyond the purview of this Court in a federal habeas proceeding. See Swarthout v. Cooke, 131 S.

Ct. 859, 863 (2011) (per curiam) (holding that it is of no federal concern whether state law was

correctly applied). It is a fundamental precept of dual federalism that the states possess primary

authority for defining and enforcing the criminal law. See, e.g., Estelle v. McGuire, 502 U.S. 62,

67-68 (1991) (a federal habeas court cannot reexamine a state court’s interpretation and

application of state law); Walton v. Arizona, 497 U.S. 639, 653 (1990) (presuming that the state

court knew and correctly applied state law), overruled on other grounds by Ring v. Arizona, 536

U.S. 584 (2002).

       In applying these standards on habeas review, this Court reviews the “last reasoned

decision” by the state court. See Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004)


                                                 7
(citing Avila v. Galaza, 297 F.3d 911, 918 (9th Cir. 2002)). A summary denial is an adjudication

on the merits and entitled to deference. Harrington v. Richter, 562 U.S. 86, 99 (2011). Under

the AEDPA, the state court’s findings of fact are presumed to be correct unless the petitioner

rebuts this presumption by clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Miller-El v.

Cockrell, 537 U.S. 322, 340 (2003).

       Corral has not replied to Respondent’s answer. The relevant statute provides that “[t]he

allegations of a return to the writ of habeas corpus or of an answer to an order to show cause in a

habeas corpus proceeding, if not traversed, shall be accepted as true except to the extent that the

judge finds from the evidence that they are not true.” 28 U.S.C. § 2248; see also Carlson v.

Landon, 342 U.S. 524, 530 (1952). Where, as here, there is no traverse filed and no evidence

offered to contradict the allegations of the return, the court must accept those allegations as true.

See Phillips v. Pitchess, 451 F.2d 913, 919 (9th Cir. 1971).

                                        IV. DISCUSSION

Ground 1.      Suggestive Identifications

       Corral first argues that his right to due process was violated when the trial court admitted

as evidence the victim’s in-court identifications of him at the preliminary hearing and at trial.

The Court of Appeal considered and rejected this claim on direct appeal as follows:

               Prior to trial, Corral and Langarica filed motions to exclude evidence of the wife’s
       identification of them during what they described as an “unduly suggestive” procedure at
       their preliminary hearing. They claim the subsequent admission of identification
       evidence was so suggestive that their constitutional rights were violated.
               Initially, the wife described the man who awakened her on the night of the crimes
       as fair-skinned and having a very short haircut. She said that man was also the driver.
       She estimated his age to be around 30. At the preliminary hearing, she said the man at
       counsel table (Langarica) was the fair-skinned driver. The prosecutor had not told her
       how many defendants were charged. Although Corral was in the courtroom, the wife
       said she did not recognize anyone else after she identified Langarica. The trial court

                                                  8
observed that Corral was sitting some distance behind Langarica, had his head down and
was not directly facing the witness. The next day, the prosecutor asked the wife if she
recognized Corral, pointing him out and identifying him for the record as Philip. The
prosecutor offered to have Corral come closer. When they were separated by about 12
feet, the wife said she recognized Corral as the man who sat in the front passenger seat.
          Langarica argues the wife identified him only because he sat at counsel table for
the preliminary hearing “in the position traditionally allotted to the defendant.” Corral
contends she identified him because the prosecutor used his first name, which the wife
possibly could have heard on the night of the crimes, and because the prosecutor directed
the wife’s attention to him, which Corral contends impermissibly implied he was
involved and insinuated that her identification of Langarica the prior day was wrong and
she should “keep trying.”
          Acknowledging the wife’s “checkered history of identification,” the trial court
denied the motions to exclude victim identification, ruling that the circumstances asserted
by defendants went to the weight and not the admissibility of the evidence. The trial
court cited People v. Contreras (1993) 17 Cal. App. 4th 813 (Contreras), expressing an
intention to provide “a lot of latitude” during trial for questioning about possible
misidentification.
          In Contreras, a victim identified a defendant at a preliminary hearing after failing
to recognize the defendant in photographs. (Contreras, supra, 17 Cal. App. 4th at p.
822.) Although the trial court believed the witness lied about recognizing the defendant,
it admitted the evidence and allowed the circumstances to be fully explored at trial. (Id.
at pp. 823–824.) The Court of Appeal found no constitutional unfairness because the
identification issue was “largely one of credibility” and therefore a “question for the jury
at trial, not an issue to be resolved in pretrial motions.” (Ibid.)
          Here, the wife had not positively identified Langarica prior to the preliminary
hearing. When she did identify him, she said he was the driver, even though she had
previously identified Corral as the driver. But Barba and Ortega independently identified
Corral as the driver and Langarica as a participant. At trial, the wife was questioned at
length about her identification of the perpetrators. The defense offered an expert witness
on the fallibility of eyewitness testimony. Defense counsel argued extensively about the
wife’s identification errors in closing argument, at one point calling her “completely
unreliable.”
          Citing United States v. Wade (1967) 388 U.S. 218, 237–238 [18 L.Ed.2d 1149,
1162–1164], Langarica claims his federal constitutional rights were violated by the trial
court’s failure to exclude any in-court identification as “impermissibly tainted” by
circumstances of the preliminary hearing identification.FN3 The United States Supreme
Court recently clarified the holding in Wade and other cases involving the suppression of
identification evidence, saying its intent was to prevent unfair police practices, not to
eliminate suggestive identifications. (Perry v. New Hampshire (2012) 565 U.S. ___, ___
[181 L.Ed.2d 694, 709–710] (Perry).) Screening for reliability before trial is required
only when it is necessary “to deter police from rigging identification procedures.” (Id. at
p. ___ [181 L.Ed.2d. at p. 703].)


                                          9
               The Perry majority emphasized its recognition that “the jury, not the judge,
       traditionally determines the reliability of evidence” and numerous other safeguards of the
       adversary system protect against “dubious identification evidence.” (Perry, supra, 565
       U.S. at p. ___ [181 L.Ed.2d at pp. 710–712] [mentioning vigorous cross-examination,
       opening and closing arguments, jury instructions and protective rules of evidence,
       including the admissibility of expert testimony about the hazards of eyewitness
       identification].) The California Supreme Court acknowledged Perry’s holding in stating
       that the “federal Constitution’s due process clause is not implicated” when suggestive
       identification procedures are “not arranged by law enforcement officers.” (People v.
       Thomas (2012) 54 Cal.4th 908, 931.)
               In this case, by the time of the preliminary hearing, two accomplices already
       identified the defendants. The wife corroborated the identification by pointing to Corral
       in an unchallenged photo array procedure. The trial court allowed both defendants to
       wear civilian clothing and Corral to wear glasses; it allowed both to choose their seats in
       the courtroom and also to question the wife before any identification.
               Even if the procedures had been unduly suggestive, they did not implicate due
       process because they were not arranged by law enforcement officers. (People v. Thomas,
       supra, 54 Cal.4th at p. 931.) Moreover, the California Supreme Court has “never
       extended the rules regarding extrajudicial identifications to subsequent identifications in
       court.” (People v. Carpenter (1997) 15 Cal.4th 312, 368.)
               The trial court did not err when it concluded that determining the reliability of the
       wife’s testimony was within the province of the jury. The trial court was not required to
       weigh the evidence for reliability before trial, and it was not required to exclude it. Even
       when reliability is reviewed before trial, witness identification is inadmissible only when
       there is a “‘“very substantial likelihood of irreparable misidentification.”’” (People v.
       Arias (1996) 13 Cal. 4th 92, 168, quoting Manson v. Brathwaite (1977) 432 U.S. 98, 116
       [53 L.Ed.2d 140, 155] and Simmons v. United States (1968) 390 U.S. 377, 384 [19
       L.Ed.2d 1247, 1253].) Defendants have not established a substantial probability that they
       were misidentified or a violation of due process.

Langarica, 2014 WL 4735000, at *3-5.

       The Due Process Clause of the United States Constitution prohibits the use of

identification procedures which are “unnecessarily suggestive and conducive to irreparable

mistaken identification.” Stovall v. Denno, 388 U.S. 293, 302 (1967), overruled on other

grounds by Griffith v. Kentucky, 479 U.S. 314, 326 (1987) (discussing retroactivity of rules

propounded by Supreme Court). Each case must be considered on its own facts and whether due

process has been violated depends on “‘the totality of the circumstances’ surrounding the


                                                10
confrontation.” Simmons v. United States, 390 U.S. 377, 383 (1968); see also Stovall, 388 U.S.

at 302. An identification procedure is suggestive where it “[i]n effect . . . sa [ys] to the witness

‘This is the man.’” Foster v. California, 394 U.S. 440, 443 (1969).

       If the flaws in the pretrial identification procedures are not so suggestive as to violate due

process, “the reliability of properly admitted eyewitness identification, like the credibility of the

other parts of the prosecution’s case is a matter for the jury.” Foster, 394 U.S. at 443, n.2; see

also Manson v. Brathwaite, 432 U.S. 98, 116 (1977) (“[j]uries are not so susceptible that they

cannot measure intelligently the weight of identification testimony that has some questionable

feature”). On the other hand, if an out-of-court identification is inadmissible due to

unconstitutionality, an in-court identification is also inadmissible unless the government

establishes that it is reliable by introducing “clear and convincing evidence that the in-court

identifications were based upon observations of the suspect other than the lineup identification.”

United States v. Wade, 388 U.S. 218, 240 (1967); see also United States v. Love, 746 F.2d 477,

478 (9th Cir. 1984) (articulating a two-step process in determining the constitutionality of

pretrial identification procedures: first, whether the procedures used were impermissibly

suggestive and, if so, whether the identification was nonetheless reliable). Factors indicating the

reliability of an identification include: (1) the opportunity to view the criminal at the time of the

crime; (2) the witness’s degree of attention (including any police training); (3) the accuracy of

the prior description; (4) the witness’s level of certainty at the confrontation; and (5) the length

of time between the crime and the identification. Manson, 432 U.S. at 114 (citing Biggers, 409

U.S. at 199-200)). The “central question,” however, is “whether under the ‘totality of the




                                                 11
circumstances’ the identification is reliable even though the confrontation procedure was

suggestive.” Biggers, 409 U.S. at 199.

       Here, the Court cannot find unreasonable the Court of Appeal’s determination that the

trial court’s procedures were unduly suggestive. The record supports that the trial court made

certain accommodations, and in accordance with defense requests, to ensure the defendants’ due

process rights were maintained: 1) Corral and Langarica were permitted to wear civilian

clothing; 2) they were given the option where to sit; 3) Corral was allowed to look away and

wear eyeglasses; 4) Corral and Langarica, who are siblings, were allowed to have their family

members sit in the audience; 5) Corral’s counsel was permitted to voir dire the wife beforehand;

and 6) both defense counsel were given wide latitude in cross-examining the identifications.

       Moreover, even assuming arguendo that the pretrial identification procedures used in this

case were impermissibly suggestive, the Court concludes that the in-court identifications were

nonetheless reliable because they were not likely to yield an “irreparable misidentification.”

Manson, 432 U.S. at 116 (internal quotation and citation omitted). During her ordeal, the wife

had sufficient opportunity to observe her assailants. And, as the Court of Appeal noted, by the

time the wife made the identification, two accomplices already identified the defendants, and the

wife corroborated the identification by pointing to Corral in an unchallenged photo array

procedure. Under the “totality of the circumstances,” and notwithstanding Corral’s challenges to

the identification procedure described above, this Court cannot conclude that the procedure

resulted in a “very substantial likelihood of irreparable misidentification.” United States v.

Kessler, 692 F.2d 584, 586-87 (9th Cir. 1982). The decision of the California Court of Appeal to

the same effect is not “so lacking in justification that there was an error well understood and


                                                12
comprehended in existing law beyond any possibility for fairminded disagreement.” Harrington,

562 U.S. at 103.

        Furthermore, as the Court of Appeal additionally noted, the due process clause does not

preclude every identification that is arguably unreliable; it precludes identification testimony

procured by the State through unduly suggestive pretrial procedures. This statement of law is

wholly consistent with the United States Supreme Court’s holding in Perry v. New Hampshire:

                 Our decisions . . . turn on the presence of state action and aim to deter police from
        rigging identification procedures, for example, at a lineup, showup, or photograph array.
        When no improper law enforcement activity is involved, we hold, it suffices to test
        reliability through the rights and opportunities generally designed for that purpose,
        notably, the presence of counsel at postindictment lineups, vigorous cross-examination,
        protective rules of evidence, and jury instructions on both the fallibility of eyewitness
        identification and the requirement that guilt be proved beyond a reasonable doubt.

565 U.S. 228, 232-33 (2012).

        As the Supreme Court explained in Perry, with respect to the admission of relevant

evidence contended to be unreliable, the primary federal safeguards are provided by the Sixth

Amendment’s rights to counsel, compulsory process to obtain defense witnesses, and

confrontation and cross-examination of prosecution witnesses. Id. at 231-32 (determining that

the Due Process Clause does not require a trial judge to conduct a preliminary assessment of the

reliability of eyewitness identification made under suggestive circumstances not arranged by the

police). As the Court of Appeal properly concluded, the reliability of relevant testimony

typically falls within the province of the jury to determine. Id. Absent improper police conduct

or other state action, it is sufficient to test the reliability of evidence through the normal

procedures, including the right to counsel and cross-examination, protective rules of evidence,

the requirement of proof of guilt beyond a reasonable doubt, and jury instructions. Id. As


                                                  13
aforementioned, Corral was given wide latitude in cross-examining the wife about her

identification. Corral is thus not entitled to relief on his challenges to the in-court identifications

in any event.

Ground 2.       Insufficiency of the Evidence

       Corral next avers that there was insufficient evidence to support his rape convictions

(Counts 2, 3) under an aiding and abetting theory. As articulated by the Supreme Court in

Jackson, the federal constitutional standard for sufficiency of the evidence is whether, “after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979) (emphasis in the original); see McDaniel v. Brown, 558 U.S.

120, 132-33 (2010) (reaffirming this standard). This Court must therefore determine whether the

California court unreasonably applied Jackson. In making this determination, this Court may not

usurp the role of the finder of fact by considering how it would have resolved any conflicts in the

evidence, made the inferences, or considered the evidence at trial. Jackson, 443 U.S. at 318-19.

Rather, when “faced with a record of historical facts that supports conflicting inferences,” this

Court “must presume–even if it does not affirmatively appear in the record–that the trier of fact

resolved any such conflicts in favor of the prosecution, and defer to that resolution.” Id. at 326.

       It is a fundamental precept of dual federalism that the States possess primary authority

for defining and enforcing the criminal law. See Engle v. Isaac, 456 U.S. 107, 128 (1982).

Consequently, although the sufficiency of the evidence review by this Court is grounded in the

Fourteenth Amendment, it must take its inquiry by reference to the elements of the crime as set

forth in state law. Jackson, 443 U.S. at 324 n.16. A fundamental principle of our federal system


                                                  14
is “that a state court’s interpretation of state law, including one announced on direct appeal of the

challenged conviction, binds a federal court sitting in habeas corpus.” Bradshaw v. Richey, 546

U.S. 74, 76 (2005); see West v. AT&T, 311 U.S. 223, 236 (1940) (“[T]he highest court of the

state is the final arbiter of what is state law. When it has spoken, its pronouncement is to be

accepted by federal courts as defining state law . . . .”). “Federal courts hold no supervisory

authority over state judicial proceedings and may intervene only to correct wrongs of

constitutional dimension.” Sanchez-Llamas v. Oregon, 548 U.S. 331, 345 (2006) (quoting Smith

v. Philips, 455 U.S. 209, 221 (1982)) (internal quotation marks omitted).

       Under Jackson, this Court’s role is simply to determine whether there is any evidence, if

accepted as credible by the trier of fact, sufficient to sustain conviction. Schlup v. Delo, 513

U.S. 298, 330 (1995). The United States Supreme Court has recently even further limited a

federal court’s scope of review under Jackson, holding that “a reviewing court may set aside the

jury’s verdict on the ground of insufficient evidence only if no rational trier of fact could have

agreed with the jury.” Cavazos v. Smith, 132 S. Ct. 2, 4 (2011) (per curiam). Jackson “makes

clear that it is the responsibility of the jury—not the court—to decide what conclusions should

be drawn from evidence admitted at trial.” Cavazos, 132 S. Ct. at 3-4. Under Cavazos, “a

federal court may not overturn a state court decision rejecting a sufficiency of the evidence

challenge simply because the federal court disagrees with the state court. The federal court

instead may do so only if the state court decision was ‘objectively unreasonable.’” Id. at 4

(quoting Renico v. Lett, 559 U.S. 766, 773 (2010)).

       The Court of Appeal considered and rejected Corral’s insufficiency of the evidence claim

on direct appeal as follows:


                                                 15
         Corral claims his rape convictions should be reversed because although he
directed the other men to search the wife for weapons prior to the rapes, that was not a
direction to rape her.
         We review a challenge to the sufficiency of evidence by determining from the
entire record whether a reasonable jury could have found that the prosecution sustained
its burden of proof. (People v. Mincey (1992) 2 Cal.4th 408, 432.) In doing so, we
consider the evidence in a light favorable to the judgment and we “presume the existence
of every fact the trier could reasonably deduce from the evidence in support of the
judgment.” (Ibid.) “The test is whether substantial evidence supports the decision, not
whether the evidence proves guilt beyond a reasonable doubt.” (Ibid.) As to witness
credibility, we must defer to the trier of fact. (People v. Barnes (1986) 42 Cal.3d 284,
303–304.) If the findings are reasonably justified by substantial evidence, “reversal is
not warranted merely because the circumstances might also be reasonably reconciled
with a contrary finding.” (People v. Redmond (1969) 71 Cal.2d 745, 755.) In fact, to set
aside a jury verdict, “it must clearly appear that upon no hypothesis whatever is there
sufficient substantial evidence to support it.” (Ibid.)
         Liability for a crime falls on those who directly commit the act constituting the
offense as well as on those who aid or abet in its commission; all are liable under the law
as principals. (§ 31.) One who aids or abets a crime is not only guilty of the crime he
knew his confederates contemplated but also of any other reasonably foreseeable offenses
they commit. (People v. Croy (1985) 41 Cal.3d 1, 12, fn. 5.) In other words, a defendant
is liable for all the natural and reasonable consequences of acts he knowingly aids or
encourages. (Ibid.)
         When the group of men broke into the wife's apartment, she was asleep in her bed
wearing a nightgown. The driver, identified at trial as Corral, grabbed the wife by the
hair or by her arm and forced her into the Suburban. When they failed to find her
husband and began driving toward the levee, Corral told the others he intended to “get rid
of her.”
         It was in the context of getting money from her husband that Corral ordered the
wife “searched” and in the context of going to a place to “get rid of” the wife that the
rapes and forced oral copulation occurred. The men in the backseat beat her, called her
names and threatened her with death while the sex demands escalated. Defendant
Langarica pushed her over the seat into the cargo area. Ortega remembered hearing
Langarica say “suck it” while the wife cried; Ortega also heard her saying no and crying
while another man pinned her on her back, raping her. The wife said two men
successively penetrated her vagina with their penises while she was in the cargo area of
the vehicle. One of them also penetrated her anus. The sexual assault continued until the
vehicle came to a stop. After the stop on a dark road, Corral got out and ordered the
naked victim to give him oral sex. When interviewed by police immediately after the
crimes, the wife had muddy feet, a swollen arm and many scratches and marks on her
body.
         All of the witnesses agreed that the driver (Corral) forced the wife to orally
copulate him at the levee. They did not agree on which of the other men sexually
assaulted her as they drove there. However, viewing the evidence in the light most

                                        16
favorable to the verdict, a reasonable fact finder could conclude from the evidence that
although only Corral and two other men personally sexually assaulted the wife, all five
either actively participated in the sexual assaults or were “‘concerned’” with their
commission. (See People v. Nguyen (1993) 21 Cal. App. 4th 518, 529 [however slight
the “‘concern’” may have been, liability attaches if a defendant with the requisite state of
mind directly or indirectly aids the actual perpetrator of a sex crime].)
         Whether sex crimes were the natural and probable consequence of the other
charged crimes is a question of fact for the jury. (People v. Nguyen, supra, 21 Cal. App.
4th at p. 531.) Even when sex crimes are committed “‘on the spur of the moment,’” as
defendants argue happened here, aider and abettor liability can attach instantaneously,
and rape is not uncommon in home invasion robberies, particularly where the intruders
bring sufficient numbers to overcome any potential resistance. (Id. at pp. 532-533.) The
test for liability is “whether a reasonable person in the defendant’s position would have
or should have known that the charged offense was a reasonably foreseeable consequence
of the act aided and abetted.” (Id. at p. 535.) A reasonable person would expect that five
men forcing their way into an apartment at 1:00 a.m. wielding bats and canes might
encounter a woman who could be forced to submit to whatever demands they might make
of her, including sexual violence.
         If it was not obvious when the five men broke down the door of the wife’s
apartment that sex crimes were foreseeable, it certainly became foreseeable as they
dragged her out of her bed in her nightgown and as they later drove her to a remote
location. As the likelihood of sexual assault escalates from possible or likely to certain,
and as a group of assailants continues to aid and assist the endeavor, “it will not do” for
them to later assert “they were concerned only with robbery and bear no responsibility
for the sexual assault.” (People v. Nguyen, supra, 21 Cal. App. 4th at p. 534.)
         Aider and abettor liability attaches where (1) the aider and abettor knows the
unlawful purpose of the direct perpetrator, (2) the aider and abettor intends to commit,
encourage or facilitate the commission of the offense, and (3) the aider and abettor’s acts
or advice aids, promotes, encourages or instigates the commission of the offense.
(People v. Beeman (1984) 35 Cal.3d 547, 561.) An aider and abettor’s guilt is based on a
combination of the direct perpetrator’s acts and the aider and abettor’s own acts and
mental state. (People v. McCoy (2001) 25 Cal. 4th 1111, 1117.)
         Because an aider and abettor’s culpability depends on his own mental state, in
some circumstances, he may be guilty of a greater or lesser crime than the direct
perpetrator. (People v. McCoy, supra, 25 Cal. 4th at p. 1120; People v. Lopez (2011) 198
Cal. App. 4th 1106, 1118.) There was no evidence here, however, of any distinction
among the five assailants. Although the language “‘equally guilty’” is no longer in
pattern jury instructions, the concept remains a generally correct statement of law.
(People v. Lopez, supra, 198 Cal. App. 4th at p. 1119; People v. Samaniego (2009) 172
Cal. App. 4th 1148, 1165.) Even if Corral’s order to search the wife was not a direct
order to rape her, it is reasonably foreseeable that a group of young men forcibly “patting
down” the body of a frightened woman in a nightgown would proceed to disrobe and
sexually violate her. It is also reasonably foreseeable that a group of five men who


                                        17
        collectively kidnap a woman from her bed might soon use the same intimidating force to
        sexually assault her.
                 The law did not require the jury to conclude that [Corral and Langarica]
        individually, intentionally and directly participated in each of the sex crimes for which
        they were charged and convicted. There was substantial evidence that both were willing
        participants in an escalating criminal episode in which the wife was sexually assaulted by
        three of the five assailants, and that all five actively participated in the intimidation that
        facilitated the robbery, kidnapping and sexual assaults. The evidence was sufficient to
        support the verdicts because sexual assault was a natural and probable consequence of
        the kidnapping, which was a natural and probable consequence of the late-night home
        invasion and robbery.

Langarica, 2014 WL 4735000, at *4-7.

        The appellate court’s holding is both reasonable and fully supported by the record.

Determination of whether a crime is the natural and probable consequence of a target crime

involves an objective, factual analysis. People v. Prettyman, 926 P.2d 1013, 1039 (Cal. 1996).

Based on the evidence as enumerated in the appellate opinion, this Court cannot conclude that

the California Court of Appeal’s rejection of Corral’s insufficiency claim was an objectively

unreasonable application of Jackson. When the evidence is viewed in the light most favorable to

the prosecution, a rational trier of fact could have found beyond a reasonable doubt sufficient

evidence to support Corral’s rape convictions. See Juan H. v. Allen, 408 F.3d 1262, 1278 n.14

(9th Cir. 2005). Accordingly, the state court’s rejection of Corral’s claim was neither contrary to

nor an unreasonable application of clearly established federal law, and Corral is therefore not

entitled to habeas relief.

Ground 3.       Sentencing Error

        Corral additionally contends that the trial court violated his due process rights when it

failed to stay sentencing under § 654 or impose concurrent, rather than consecutive, terms on his

convictions on Counts 5 (assault with intent to commit sex crimes), 7 (burglary), and 8 (criminal


                                                 18
threats). Corral raised this argument on direct appeal, alleging that the burglary was incidental to

the planned robbery of Gustavo, the criminal threats made to the wife were part of the robbery

and kidnapping crimes, and the assault with intent to commit sex crimes could not be separately

punished from the sex crimes that followed. Relying on state case law and statutory law, the

appellate court rejected his claim, concluding there was ample support for the trial court’s

implicit findings of separate objectives and intents for the resulting convictions and that there

was substantial evidence to support the trial court’s imposition of consecutive rather than

concurrent sentences. Langarica, 2014 WL 4735000, at *10-11.

       The thrust of Corral’s claim in the Petition before this Court is that the trial court

improperly imposed his sentence in violation of Penal Code § 654. The essence of this argument

is that the state appellate court’s interpretation of California sentencing law is incorrect, but this

Court is bound by the state court’s interpretation of California state law. See Bradshaw, 546

U.S. at 76. A petitioner may not transform a state-law issue into a federal one by simply

asserting a violation of due process. See Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996).

       And even if this Court were to construe Corral’s Petition liberally to assert a federal

constitutional claim, see Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam), Corral fares

no better when analyzing his claim as an alleged violation of the federal double jeopardy

protections. The Double Jeopardy Clause of the Constitution provides that no person shall “be

subject for the same offen[s]e to be twice put in jeopardy of life or limb.” U.S. CONST. amend.

V. The clause is enforced against the states through the Fourteenth Amendment. Benton v.

Maryland, 395 U.S. 784, 787 (1969). The Supreme Court has previously held that this clause

protects against successive prosecutions for the same offense after acquittal or conviction and


                                                  19
against multiple criminal punishments for the same offense. Monge v. California, 524 U.S. 721,

727-28 (1998) (citing N. Carolina v. Pearce, 395 U.S. 711, 717 (1969), overruled on other

grounds by Alabama v. Smith, 490 U.S. 794 (1989)).

        “[W]here the same act or transaction constitutes a violation of two distinct statutory

provisions, the test to be applied to determine whether there are two offenses or only one, is

whether each provision requires proof of a fact which the other does not . . . .” Brown v. Ohio,

432 U.S. 161, 166 (1977) (quoting Blockburger v. United States, 284 U.S. 299, 304 (1932)). “If

each requires proof of a fact that the other does not, the Blockburger test is satisfied,

notwithstanding a substantial overlap in the proof offered to establish the crimes.” Id. at 166

(quoting Iannelli v. United States, 420 U.S. 770, 785 n.17 (1975)). In this case, Corral was

convicted under state law of separate, distinct criminal acts—kidnapping, assault with intent to

commit sex crimes, robbery, burglary, criminal threats, and multiple sex crimes. The offenses

require under state law proof of distinct elements to support convictions. Thus, the convictions

do not violate the “same elements” test of Blockburger, 284 U.S. at 304, and Corral is not

entitled to relief on that ground either.

Ground 4.       Joinder

        Finally, Corral “hereby joins in, and adopts by reference, all issues and arguments raised

by his co-defendant Gabriel Armando Langarica in his petition that may accrue to [Corral’s]

benefit.” In California state courts, appellants are permitted to join in, or adopt by reference, all

or part of the appellate arguments raised by another party in the same or a related appeal. See

CAL. CT. R. 8.200(a)(5). The Rules Governing Section 2254 Cases in the United States District

Courts, however, do not permit such joinder arguments. Rather, a federal habeas “petition must:


                                                  20
(1) specify all the grounds for relief available to the petitioner; [and] (2) state the facts

supporting each ground.” Rule 2(c)(1)-(2), Rules Governing Section 2254 Cases in the United

States District Courts. Pleadings from pro se prisoners are meant to be liberally construed.

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). “Despite this liberal construction, pro

se petitioners are nevertheless bound by the most basic rules of procedure with respect to their

pleadings.” Cortez v. Clark, No. 10-cv-0147, 2011 WL 883019, at *11 (S.D. Cal. Mar. 14,

2011) (citing King v. Atiyeh, 814 F.2d 565, 567 (9th Cir.1987), overruled on other grounds by

Lacey v. Maricopa Cty., 693 F.3d 896 (9th Cir. 2012))). “By joining in and adopting ‘any’

arguments that might be beneficial to him, Petitioner fails to articulate a claim, and underlying

supporting facts, specific to himself.” Id. Accordingly, Corral’s joinder claim fails to state facts

sufficient to allege a federal constitutional violation, and he is not entitled to relief on it.4

                                 V. CONCLUSION AND ORDER

        Corral is not entitled to relief on any ground raised in his Petition.

        IT IS THEREFORE ORDERED THAT the Petition under 28 U.S.C. § 2254 for Writ

of Habeas Corpus is DENIED.

        IT IS FURTHER ORDERED THAT the Court declines to grant a Certificate of

Appealability. See 28 U.S.C. § 2253(c); Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain

a certificate of appealability, a prisoner must ‘demonstrat[e] that jurists of reason could disagree

with the district court’s resolution of his constitutional claims or that jurists could conclude the



        4
              In any event, as previously mentioned, this Court, through a different District
Judge, denied Langarica’s habeas petition. See Langarica v. Frauenheim, No. 2:16-cv-0080,
2017 WL 2972588, at *12 (E.D. Cal. July 12, 2017), report and recommendation adopted, Case
No. 2:16-cv-0080, Dockets 22, 23.

                                                   21
issues presented are adequate to deserve encouragement to proceed further.’” (quoting Miller-El,

537 U.S. at 327)). Any further request for a Certificate of Appealability must be addressed to the

Ninth Circuit Court of Appeals. See FED. R. APP. P. 22(b); 9TH CIR. R. 22-1.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated: August 5, 2019.

                                                               /s/James K. Singleton, Jr.
                                                                JAMES K. SINGLETON, JR.
                                                             Senior United States District Judge




                                               22
